Orders denying defendant’s motions to vacate the note of examination of employees of the defendant reversed on the law and the facts, with ten dollars costs and disbursements, and the motions granted, with ten dollars costs (one bill of costs). The record does not disclose that the examination of these witnesses is material and necessary in support of the plaintiff’s alleged cause of action; but, on the other hand, it appears that the witnesses have no personal knowledge thereof. In part the examination sought is on subjects that are a matter of record. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.